Citation Nr: 0506150	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date prior to June 28, 2002 for a 
grant of service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  A claim for prostate cancer due to exposure to Agent 
Orange was received by VA on June 28, 2002; prostate cancer 
was diagnosed in January 2001.  

2.  An October 2002 rating decision granted service 
connection for prostate cancer and assigned a 100 percent 
evaluation effective June 28, 2002.  


CONCLUSION OF LAW

The requirements for an effective date prior to June 28, 2002 
for entitlement to service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The Board notes that the RO sent the veteran a letter in 
August 2002 in which he was informed of the requirements 
needed to establish entitlement to service connection.  The 
August 2002 notification would also apply to the 
"downstream" issue of entitlement to an effective date 
prior to June 28, 2002 for service connection for prostate 
cancer.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the August 
2002 letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would help him get evidence, such as private hospital or 
physician records, if he provided sufficient information to 
VA to identify the custodian of the records.  No private 
medical evidence was subsequently received from the veteran, 
and the veteran did not indicate that VA should help obtain 
any private records on his behalf.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, providing a current 
examination of the veteran's prostate cancer is not relevant 
to the issue currently on appeal.  Consequently, the issue of 
entitlement to an effective date prior to June 28, 2002 for a 
grant of entitlement to service connection for prostate 
cancer will be decided on the evidence of record.  The Board 
also finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The veteran was discharged from service in August 1968.  The 
only evidence or correspondence received from the veteran 
prior to June 2002 is a January 1969 letter discussing the 
veteran's application for Veterans Educational Benefits.  

A claim for service connection for prostate cancer is dated 
June 18, 2002, and was received by VA from the veteran on 
June 28, 2002.  This claim was granted by rating decision in 
October 2002, which assigned a 100 percent evaluation 
effective June 28, 2002.  The veteran was notified of the 
grant in a letter sent to him later in October 2002.  A 
notice of disagreement to the effective date of the grant of 
service connection was received from the veteran in December 
2002.  A Statement of the Case was issued in June 2003, and a 
substantive appeal was received in July 2003.  

VA treatment records on file reveal urinary complaints in 
September 1999, and prostate cancer was diagnosed after an 
ultrasound and biopsy in January 2001.

Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
had not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2004).

Analysis

The veteran contends that the effective date for entitlement 
to service connection for prostate cancer, and the assignment 
of a 100 percent evaluation, should be October 1, 1999 
because that was the date of an elevated prostate-specific 
antigen that eventually led to the discovery of prostate 
cancer.  As reported above, the Board granted entitlement to 
service connection for prostate cancer in an October 2002 
rating and assigned a 100 percent evaluation effective June 
28, 2002, the date that the original claim for service 
connection for prostate cancer was received by VA.  

According to the applicable VA regulation above, since the 
claim was not received within one year of service separation, 
the effective date for service connection would be the later 
of the date of receipt of claim or date entitlement arose.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is evidence 
of possible prostate problems beginning in September 1999, 
and prostate cancer was found in January 2001.  

However, the initial correspondence from, or on behalf of, 
the veteran evidencing a desire to apply for compensation 
benefits for prostate cancer is the claim received by VA on 
June 28, 2002.  See 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400(b)(2).  Accordingly, the date of receipt of the 
veteran's claim, June 28, 2002, being later than the date 
entitlement arose, is the appropriate effective date for 
service connection under the provisions of 38 U.S.C.A. 
§ 5110.  See also 38 C.F.R. § 3.400(b)(2). 


Although it was contended on behalf of the veteran in January 
2005 that the treatment records for October 1999 should be 
considered an informal claim, treatment records can be 
considered an informal claim for an increase or to reopen a 
claim, but are not used as an informal claim for an initial 
claim for service connection, which requires a communication 
or action that identifies the benefit sought.  38 C.F.R. 
§ 3.155; 38 C.F.R. § 3.157 (2004) (once a formal claim for 
compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim).

Based on the above findings, an effective date prior to June 
28, 2002 for service connection for prostate cancer, and the 
assignment of a 100 percent evaluation, is not warranted. 


ORDER

An effective date prior to June 28, 2002 for entitlement to 
service connection for prostate cancer is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


